Citation Nr: 0305197	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  01-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating higher than 10 percent for a 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo



INTRODUCTION

The veteran served on active duty from March 1946 to March 
1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision from the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for bilateral hearing loss and assigned a 10 
percent evaluation.  The veteran timely appealed for a higher 
initial rating.  

The veteran was provided a hearing before a hearing officer 
at the RO in August 2001, and a hearing before the 
undersigned Veterans Law Judge in October 2002.

The Board notes that the RO adjudicated the claim as one for 
an increased rating.  However, in light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (formerly, the United States Court of Veterans 
Appeals) (Court) in the case of Fenderson v. West, 12 Vet. 
App. 119 (1999), the Board has recharacterized the issue as 
involving the propriety of the initial evaluation assigned.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  On VA audiometric examination in May 2002, the average 
right ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz was 53 
decibels and right ear speech recognition ability was 80 
percent (Level IV).

3.  On VA audiometric examination in May 2002, the average 
left ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz was 60 
decibels and left ear speech recognition ability was 76 
percent (Level IV).


CONCLUSION OF LAW

The criteria have not been met for an initial rating higher 
than 10 percent for the bilateral hearing loss.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 4.85, 4.86, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The VCAA, as a 
liberalizing law, is applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim-but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In June 2002, the RO issued a supplemental statement of the 
case (SSOC) to the veteran specifically informing him of the 
evidence and information needed to substantiate his claim, 
the information and evidence that he should submit 
personally, and the assistance that VA would provide on his 
behalf in obtaining evidence and information in support of 
his claim.  Also, the rating decision appealed, the statement 
of the case (SOC), and the prior SSOCs further apprised him 
of the evidence needed to substantiate his allegations and 
the governing laws and regulations.  He also underwent an 
audiometric evaluation to obtain a professional opinion 
concerning the severity of his bilateral hearing loss 
disability.  So considering all of the above that has 
occurred, the Board is satisfied that VA has complied with 
the preliminary notification and assistance requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  And where, as here, he has 
timely appealed the rating initially assigned for his 
disability just after establishing his entitlement to service 
connection for it, VA must consider his claim in this 
context-which includes determining whether he is entitled to 
a "staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson, 12 Vet. App. at 125-26.  Conversely, compare and 
contrast with the holding in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), where only the current level of functional 
impairment is of primary importance in situations where the 
veteran is requesting a higher (i.e., increased) rating for 
an already established service-connected disability.

Ratings for bilateral defective hearing range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110.

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed.  One is where the pure tone thresholds in 
any four of the five frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz (Hz) are 55 decibels (dB) or greater.  The second 
was where pure tone thresholds are 30 dB or less at 
frequencies of 1000 Hz and below, and are 70 dB or more at 
2000 Hz.  38 C.F.R. § 4.86.

On VA audiological evaluations in December 2000 and June 
2001, pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
25
50
55
65
49
LEFT
35
55
65
70
56

Speech audiometry revealed (Maryland CNC) speech recognition 
ability of 82 percent in the right ear and of 80 in the left 
ear.



On VA audiological evaluation in May 2002, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
35
50
60
65
53
LEFT
45
55
70
70
60

Speech audiometry revealed (Maryland CNC) speech recognition 
ability of 80 percent in the right ear and of 76 in the left 
ear.

Using the results of the May 2002 audiometric examination, 
the one most favorable to the veteran, when the pure tone 
threshold average and the speech recognition score for the 
right ear are applied to Table VI, the numeric designation of 
hearing impairment is IV.  When the pure tone threshold 
average and speech recognition score for the left ear are 
applied to Table VI, the numeric designation of impairment is 
IV.  When these numeric designations for the right and left 
ears are then applied to Table VII, the percentage of 
evaluation for hearing impairment is 10 percent.  The 
requirements for an alternative rating pursuant to C.F.R. § 
4.86 are not met in this case.  

Therefore, the Board finds that the veteran's hearing 
disability continues to be 10 percent.  Inasmuch as his 
bilateral hearing loss has not been more than 10 percent 
disabling since filing his claim in August 2000, he is not 
entitled to a "staged" rating under Fenderson because the 
10 percent rating represents his maximum level of disability 
since filing his claim, and he already has a rating at this 
level retroactive to the date of his claim.

In statements and testimony, the veteran has alleged that his 
bilateral hearing loss is more severe than is currently 
evaluated by VA audiological examination.  He notes that 
hearing tests are conducted in quiet rooms, but his hearing 
loss is much more severe when he is exposed to background 
noise that is present in most real-life situations.  In 
addition, he maintained that the private audiological records 
he submitted indicate that his bilateral hearing loss is more 
severe than is portrayed by the VA audiological examinations.  

The Board sympathizes with the veteran's situation.  However, 
the Board is bound by VA law and regulation to rating his 
hearing loss disability based on the specific requirements of 
the hearing loss tables discussed above.  And the application 
of these tables to the results of the hearing evaluations 
mentioned is a very "mechanical" (i.e., nondiscretionary) 
process.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The private audiological records the veteran submitted in 
support of his claim, on the other hand, do not indicate the 
severity of his hearing loss in terms of the specific rating 
criteria.  In addition, because the veteran is a layman, he 
simply has no competence to give a medical opinion, himself, 
on the severity of his hearing loss.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Finally, the undersigned Veterans Law Judge, at the October 
2002 hearing, informed the veteran that the audiological 
results contained in the private reports did not conform to 
the requirements of VA regulation, and provided the veteran 
an opportunity to submit private reports that did conform to 
regulation.  However, the veteran did not submit such 
evidence.  Therefore, there is no further duty to assist him 
in obtaining such additional evidence since he already has 
been given sufficient opportunity to do so.

For the reasons discussed above, the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for the bilateral hearing loss, so the benefit-of-
the-doubt doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1991).




ORDER

The claim for a rating higher than 10 percent for the 
bilateral hearing loss is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

